Citation Nr: 0203730	
Decision Date: 04/24/02    Archive Date: 05/02/02

DOCKET NO.  00-13 640	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUE

Entitlement to a higher initial rating for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel


FINDINGS OF FACT

1.  The veteran served on active duty from February 1964 to 
February 1967.

2.  By a February 2000 rating decision, the RO granted 
service connection for PTSD and assigned a 50 percent rating, 
effective from January 29, 1999.

3.  In February 2000, the veteran submitted a notice of 
disagreement with the 50 percent rating; a statement of the 
case was issued in March 2000.

4.  A substantive appeal was filed by the veteran in May 
2000.

5.  Received in January 2002 was a written statement by the 
veteran wherein he expressed his desire to cancel his appeal.


CONCLUSION OF LAW

The veteran's appeal for a higher rating for PTSD has been 
withdrawn.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the veteran or his authorized 
representative, except that a representative may not withdraw 
a substantive appeal filed by the appellant personally 
without the express written consent of the appellant.  38 
C.F.R. § 20.204(c) (2001).  

By a February 2000 rating decision, the RO granted service 
connection for PTSD and evaluated it as 50 percent disabling, 
effective from January 29, 1999.  The veteran disagreed with 
that rating and filed a substantive appeal after a statement 
of the case was issued.  This was done in May 2000.  In 
January 2002, the Board received a VA Form 21-4138, Statement 
in Support of Claim, which was signed by the veteran.  The 
veteran specifically indicated that he wanted to cancel his 
appeal for an increased rating for PTSD.  

Inasmuch as the veteran has clearly expressed his desire to 
terminate his appeal of the PTSD rating issue, and has done 
so in writing, the legal requirements for a proper withdrawal 
have been satisfied.  Consequently, and because this issue 
was the only issue properly perfected for appeal, see 
Findings of Fact, supra, further action by the Board on this 
appeal is not appropriate.  The appeal is therefore 
dismissed.


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


